Citation Nr: 0423867	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
lumbosacral strain, prior to October 23, 1995.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with lumbosacral strain, from October 23, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Regional 
Office (RO) that denied service connection for degenerative 
disc disease of the mid and low back, and granted service 
connection for lumbosacral strain, with a 10 percent 
evaluation effective March 25, 1993.  The veteran disagreed 
with the assigned rating and effective date.  The case was 
before the Board in October 2000.  At that time, the Board 
denied an effective date earlier than March 25, 1993 for the 
grant of service connection, and remanded the increased 
rating issue for additional development of the record.  A 
rating action dated in June 2002, recharacterized the 
veteran's service-connected disability as degenerative disc 
disease of the lumbar spine with lumbosacral strain, 
continued the 10 percent rating prior to October 23, 1995, 
and assigned a 40 percent evaluation, effective October 23, 
1995.  It is noted that the RO found that the failure to 
grant service connection for degenerative disc disease of the 
lumbar spine in the August 1998 rating decision constituted 
clear and unmistakable error.

The issues on appeal were before the Board in June 2003.  A 
remand was ordered to accomplish additional development.


FINDINGS OF FACT

1.  Prior to October 23, 1995, the veteran's degenerative 
disc disease of the lumbosacral spine with lumbosacral strain 
was manifested by complaints of pain, stiffness and left leg 
radiculopathy; objectively, there was mild tenderness on 
palpation of the back, with no more than mild limitation of 
motion and no more than mild sensory deficits of the left 
lower extremity.  

2.  From October 23, 1995, the degenerative disc disease of 
the lumbosacral spine with lumbosacral strain is manifested 
by subjective complaints of pain, stiffness and radiculopathy 
of the lower extremities; objectively, he had mild to 
moderate tenderness with percussion of the lumbar spinous 
processes, with no more than moderate limitation of motion 
and no more than mild sensory deficit of the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine with lumbosacral strain, prior to October 23, 1995, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
23, 2002).

2.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine with lumbosacral strain, from October 23, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (to include as effective prior to 
September 23, 2002, and from September 23, 2002); 68 Fed. 
Reg. 51,454 - 51,458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters- the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, in the present case, the 
decision on appeal was adjudicated prior to enactment of 
VCAA.  Hence, § 5103(a) notice had not been provided relative 
to the service connection issue adjudicated therein, from 
which notice of disagreement raised the increased rating 
issues on appeal.  As such, the exclusion from the VCAA 
notice requirement contemplated in VAOPGCPREC 08-2003 is not 
applicable in this case.

Notice

The Board notes that a VA letters issued in October 2001 and 
June 2003 apprised the appellant of the information and 
evidence necessary to substantiate his increased rating 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 38 
U.S.C.A. § 5103, Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the rating decision which assigned the initial 
rating for the disability at issue was adjudicated prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 and 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical reports, as well as private and VA 
post service clinical reports.  Also of record are VA 
examination reports.  Furthermore, records affiliated with 
proceedings of the Social Security Administration (SSA) are 
also affiliated with the claims folder.  Finally, transcripts 
of the veteran's August 1996 and June 1999 personal hearings 
before the RO and his August 2000 hearing before the 
undersigned are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran initially injured his back during service, in 
February 1955.  While still in service he complained of back 
pain and also noted that his legs would fall asleep.  An 
October 1955 report noted mild tenderness of L1-L2.  Overall, 
the service records, while showing persistent pain 
complaints, yielded minimal objective findings.

Following service, in 1958 and 1959, the veteran was treated 
for low back pain by M. L. H., D.C.  

From March 1963 to December 1965, the veteran was treated for 
pain in the lower back and legs by Dr. H. B. M.  That 
physician is no longer alive and specific details of such 
treatment are not available.

Private medical records further show back pan complaints in 
1970 and 1971.  In December 1970, the veteran was 
hospitalized and placed in traction.  He also received 
physical therapy.  He responded well to treatment and was 
discharged in January 1971 with much improved symptomatology.  
He continued to receive private outpatient treatment for low 
back pain throughout 1971 and into 1972.  

VA outpatient treatment records dated throughout 1994 
indicate care for lower back pain.  A February 1994 report 
also noted left leg pain.  An August 1994 report objectively 
noted mild tenderness on palpation of the back.  At that 
time, the veteran had complained of very severe back pain, 
along with left leg pain.

VA x-ray studies taken in February 1994 showed degenerative 
disc disease narrowing with prominent anterior and lateral 
osteophytes at L5-S1.  There was also osteoarthritis at the 
L5-S1 facet joints.

An EMG and nerve conduction study performed in March 1994 
revealed no electrical evidence of radiculopathy in the 
lumbosacral region.

An October 1994 VA examination revealed no spasms of the 
paraspinal muscles upon palpation.  His range of motion was 
as follows: flexion to 95 degrees; extension to 30 degrees; 
lateral flexion to 40 degrees bilaterally; and rotation to 30 
degrees bilaterally.  Straight leg raise was negative.  There 
was dullness to pin prick sensation over the lower left foot, 
but otherwise neurological findings were normal.   

VA outpatient treatment records dated in 1995 show continued 
complaints of low back pain.  In a September 1995 record, the 
veteran described his back pain as being "unbearable."  The 
same description was again offered in a November 1995 report.  
The veteran took Motrin for his pain.
 
In SSA documents dated in May 1995, the veteran complained of 
unbearable pain in his lower back and down his legs.  He said 
that his pain was constant, and was aggravated by cold 
weather.  The veteran had to limit his walking by doctor's 
orders and could not participate in sports.  The interviewer 
noted, however, that the veteran did not demonstrate any 
difficulty in sitting, standing or walking.

An October 1995 private examination report issued in 
connection with the SSA disability determination revealed 
mild to moderate tenderness with percussion of the lumbar 
spinous processes.  There was no evidence of paravertebral 
muscle spasm.  Spine curvatutre was normal and the veteran 
could forward bend at the waist to 65 degrees.  He could 
stand on one leg at a time without difficulty.  Straight leg 
raise was diminished to 70 degrees bilaterally in the supine 
position, but was normal to 90 degrees while seated.  Lateral 
spinal motion was diminished to 15 degrees bilaterally.  
Neurological examination revealed decreased touch and pin 
prick over the lateral aspect of the left foot.  There were 
no other sensory abnormalities.  

In August 1996, the veteran offered testimony at a personal 
hearing before the RO.  The veteran described his in-service 
back injury as well as subsequent injuries to the same 
location on his spine.  The veteran described constant low 
back pain.  He also had muscle spasms and stiffness.  He 
further experienced pain down his legs.  Flare-ups were 
severe enough to interfere with his job, necessitating the 
use of sick days.  During such flare-ups, the veteran would 
take Motrin.  He stated that just the previous day his pain 
had required him to take 6 Motrin.

VA outpatient treatment for back pain continued in 1996.  A 
May 1996 report indicated decreased back pain.  Left leg pain 
was also noted.  

The veteran was again examined by VA in July 1998.  The 
veteran explained that his low back pain did not exactly 
radiate, yet he did have a thick area of pain to the lateral 
aspect of the distal left femur which never went away.  The 
area involved was about the size of his hand.  He further 
reported that sometimes he could go an entire year without a 
flare-up, as he would avoid precipitating events.  Walking 
was not reported to be much of a stressor.  A more 
significant stressor was standing.  Lifting was noted to be 
his principal problem.  As a result, he limited lifting to 25 
pounds.  

Objectively, the veteran walked normally, without the use of 
any assistive devices. No paraspinal muscle spasm was 
detected.  There was low back tenderness, which was bearable 
to palpation.  Straight leg reflex from the supine position 
was negative at 50 degrees bilaterally.  Range of motion of 
the lumbar spine was as follows:  flexion to 65 degrees, with 
pain at 65; extension to 30 degrees; right lateral flexion to 
35 degrees; left lateral flexion to 30 degrees; and rotation 
to 40 degrees bilaterally.  He could squat and walk on his 
toes and heels in a normal fashion.  

Following the examination, the diagnosis was advanced 
degenerative disc disease of L5-S1.  X-rays taken one month 
earlier showed advanced degenerative disc disease at L5-S1.  
X-rays also demonstrated spondylolysis involving the right 
pars interarticularis, without evidence of spondylolisthesis.

VA x-ray studies taken in April 1999 contained an impression 
of slight interval progression of advanced degenerative disk 
disease, L5-S1, diffuse osteopenia, with no acute fracture or 
subluxation.  

A VA treatment record dated in June 1999 revealed pain of 7 
out of 10.  

The veteran had another personal hearing at the RO in June 
1999.  The veteran stated that he went to VA for back 
treatment about once every 6 or 7 months.  The veteran 
explained that sometimes his back was okay, and then he would 
left or move something in such a manner as to cause a flare-
up.  On such occasions, his pain was severe.  

In August 2000, the veteran provided testimony at a Central 
Office hearing before the undersigned.  The veteran stated 
that he was in considerable pain due to his lower back 
disability.  The pain was located at the center of his back 
and down his legs.  He indicated that his left leg, just 
above his knee, was constantly in pain.  He treated such pain 
by taking 6 Motrin daily.  On a bad day he would take up to 8 
Motrin.  The veteran also took extra strength Tylenol on 
occasion.

The veteran also testified as to flare-ups of his lower back 
disability.  During such flare-ups, he would experience 
spasms.  He stated that a simple act of crossing his legs 
might cause a flare-up, in which it felt as though he was 
being jabbed with a knife.  

Regarding functional limitations, the veteran estimated that 
he could lift 10 pounds without pain.  Lifting amounts in 
excess of 10 pounds precipitated pain.  Prolonged sitting and 
standing also caused problems.  Sometimes, when seated, he 
would have to change positions every 2 or 3 minutes.  On 
other occasions he might be able to remain in the same 
position for 10 minutes.  The veteran also reported trouble 
with squatting.  The veteran further reported pain with 
intercourse as due to his back disability.  

On a daily basis, the veteran rated his back pain as an 8 or 
9 out of 10.  He rated his left leg pain as a 7.  The veteran 
stated that he occasionally used a back brace, which was 
prescribed to him back in 1969.  He used such device about 
twice a month, for about 3 to 4 days each time.  The brace 
was said to help, but did not fully alleviate the pain and in 
some instances the brace itself created discomfort.  

Regarding daily activities, the veteran stated that he was 
unable to participate in activities such as bowling or 
dancing.  He did fish on occasion, but had to be very 
cautious in casting his line.  He also could not ride a four-
wheeler.  He did drive a car but sitting inside caused 
discomfort.  The veteran stated that on his ride to the 
hearing he had to stop and walk around several times before 
proceeding further in the car.  Furthermore, the veteran did 
not cut his own grass, but instead hired someone else to 
perform that chore.  

With respect to occupational capacity, the veteran was 
unemployed and last worked in 1997.  He indicated that he was 
awarded SSA disability benefits in 1997, based on his back 
condition.  

A September 2000 VA record showed complaints of pain rated as 
4 out of 10.  

A VA treatment record dated in December 2000 showed a 
complaint of back pain rated as a 9 out of 10.  The previous 
month, the veteran rated his pain as a 0 out of 10.  

The veteran received another VA examination in March 2001.  
The veteran discussed his history of injuring his back in 
service.  Following discharge, he attempted to work as a 
barber, but the long hours on his feet caused low back 
discomfort.  He then worked a string of construction jobs, 
each time having to eventually quit due to back pain.  He 
then worked as a pipefitter and again injured his back.  That 
job ended in 1989 when the veteran served a prison sentence.  
Upon release, he returned to work as a pipefitter's foreman.  
In 1995, he was awarded SSA disability benefits due to his 
low back problem.  

On physical examination in March 2001, the veteran had full 
range of motion.  He was able to walk on the tips of his toes 
without difficulty and coughing produced no back discomfort.  
Palpation of the lumbosacral spine confirmed point tenderness 
at the L5-S1 level.  Deep tendon reflexes were normal.  
Decreased sensation to pin pressure was reported over the 
lateral border of the left foot and lateral 3 toes.  Straight 
leg raising was positive bilaterally at the L5-S1 area.  
Babinski reflex was negative bilaterally.  McMurray 
examination was positive bilaterally.  X-rays revealed 
advanced loss of the joint space with bone on bone 
habitation.  There was a discrete lesion and there appeared 
to be a bony foramina at that level bilaterally.  However, 
the examiner could not discern whether such x-ray findings 
were associated with the original diagnosis of lumbosacral 
strain.

An April 2001 VA treatment record showed a report of pain 
with a severity of 8 on a scale of 10.  

In September 2001, the veteran reported for VA care and rated 
his pain as a 0 on the pain scale.  It had been rated between 
6 and 8 during the previous summer months.  

An addendum to the March 2001 examination was issued in 
October 2001.  The VA examiner stated that the veteran's 
present disability evaluation for lumbosacral strain was 
commensurate with the loss of motion suffered during frequent 
acute attacks associated with increased activity or unusual 
alignment of his back.  

A February 2002 VA outpatient treatment report rated the 
veteran's pain as a 0 on the pain scale.  

VA outpatient treatment reports dated in June 2002 and July 
2002 noted complaints of low back pain.  Both reports rated 
his pain as a 3 on the pain scale.  The veteran was advised 
to use muscle relaxants and heating pads.

An October 2002 VA report indicated a pain scale rating of 0.  
His pain was rated as a 3 in November 2002.  Another November 
2002 report indicated pain rated as 0.  A December 2002 
report again showed a 0 pain score.  

Complaints of low back pain were again reflected in a 
February 2003 VA record, rated as a 2 on the pain scale.  A 
July 2003 record noted his pain to be a 10, though the 
veteran did not appear to be in discomfort.  His pain scale 
was reported at 8 in August 2003.  

VA records dated in September 2003 and October 2003 showed 
pain complaints of 0 out of 10.  A November 2003 report 
showed his pain to be at a 3 out of 10.

In December 2003 the veteran was again examined by VA.  He 
walked with a cane in his right hand, but his gait was 
relatively normal.  No limp was noted.  In describing his 
history, the veteran indicated that he last worked in 1995.  
He stopped working due to back pain and received SSA 
disability from 1995 onward.  

The veteran complained of pain in the L5-S1 area, with some 
radiation into his left posterior thigh.  Also, just above 
the left knee was a hand-sized area that caused almost-daily 
pain.  His pain was continuous and was described as an aching 
feeling.  Flare-ups occurred with activity and weather 
changes.  He had one day in the past year where he could not 
walk, requiring him to call for help.  The veteran denied 
problems with bowel or bladder control.  The veteran stated 
that he had previously used crutches and a brace.  He had 
problems walking and getting out of bed.  His back pain also 
caused occasional difficulties with sleeping.  He was 
precluded from most recreational activities due to his back 
disability.  

Objectively, the veteran's spine appeared normal upon 
standing.  Posture and gait were normal.  Curvature of the 
spine was also normal.  His range of motion was very jerky.  
Results were as follows: flexion to 60 degrees (90 being 
normal); extension to 30 degrees (normal); and rotation to 40 
degrees bilaterally (normal).  
Range of motion did not decrease with repetition and no 
significant pain on movement was detected.  There was also no 
evidence of spasm, weakness or tenderness.  

Sensory examination revealed some deficit in the lower 
extremities.  Specifically, as to the right foot there was 
vibration only as to the 5th toe.  On the left, there was no 
vibratory sense noted until the medial malleolus.  There was 
a decrease of sensation to light touch on the bottom of the 
left toes 3, 4, and 5.  Also, a small area over the left 
lateral calf demonstrated a decreased sensation to pin prick.  
Additionally, there was a positive straight leg raise 
positive from 0 to 70 degrees.  All other neurological 
findings were normal.

An MRI of the lumbar spine showed degenerative disc 
desiccation throughout the lumbar spine.  There was moderate 
intervertebral narrowing and spondylosis at the L2-L3 level 
associated with reactive end plate signal alteration.  There 
was diffuse annulus bulging of the degenerated L2-L3 disc 
resulting in mild acquired canal stenosis and bilateral 
neural foraminal narrowing, which was moderate on the right 
and milder on the left.  There was also some mild acquired 
canal stenosis at the L4-L5 level due to diffuse annular 
bulging.  At the L5-S1 level there was degenerative annulus 
bulging and marginal osseous hypertrophic changes more 
extensively on the right, resulting in moderate neural 
foraminal narrowing on that side.  

Following the examination, the VA examiner commented that, in 
his opinion, the veteran embellished his pain.  The examiner 
noted several VA outpatient records since 1999 indicating a 
pain scale of 0, and only once was his pain scale ever higher 
than a 7.  The examiner could not comment with any confidence 
as to functional impairment.  There were no objective signs 
of impairment due to pain.  The examiner conceded that 
significant pathology was identified on the MRI, but stated 
that it was not possible to determine how much the veteran 
would be affected by his back pain.  

Analysis

I.  Increased rating: DDD with lumbosacral strain, prior to 
October 23, 1995.

The veteran is rated under Diagnostic Code 5293 for 
degenerative disc disease of the lumbosacral spine with 
lumbosacral strain.  Prior to October 23, 1995, that Code 
section prescribes a 10 percent evaluation for mild 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe recurring 
attacks, with intermittent relief.  Finally, a 60 percent 
evaluation is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Thus, in order to be entitled to the next-higher 20 percent 
rating under Diagnostic Code 5293 as it existed prior to 
October 23, 1995, the evidence must establish moderate 
impairment, with recurring attacks.  As will be discussed 
below, the evidence does not demonstrate fulfillment of this 
criteria and therefore the presently assigned 10 percent 
evaluation for this time period is appropriate.

The evidence of record reveals that the veteran received 
post-service treatment for low back pain in 1958 and 1959 and 
again from March 1963 to December 1965.  In both instances, 
the veteran was treated by private physicians.  The record is 
then silent as to back problems until December 1970.  At that 
time, the veteran was hospitalized and placed in traction.  
After receiving physical therapy, his condition greatly 
improved and he was released in January 1971.  Private 
outpatient treatment for low back pain continued through 
1972.  Thereafter, no further treatment is noted until 1994, 
over 2 decades later.

In 1994, VA records reveal complaints of very severe back 
pain.  However, despite these subjective complaints, 
objective evidence revealed only mild tenderness on palpation 
of the back.  Moreover, EMG and nerve conduction study 
performed in March 1994 revealed no electrical evidence of 
radiculopathy in the lumbosacral region.  An October 1994 VA 
examination revealed no spasms of the paraspinal muscles upon 
palpation. Moreover, his range of motion was not 
significantly impaired, as he had 95 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral bending in both 
directions and 30 degrees of rotation bilaterally.  Even with 
consideration of pain on use, there was no demonstration of 
functional impairment comparable to moderate limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45.  Finally, neurological 
findings were unremarkable except for a report of dullness to 
pin prick sensation over the lower left foot.   

The Board finds that the above findings are representative of 
mild impairment, for which the veteran has been properly 
compensated through assignment of a 10 percent evaluation 
under Diagnostic Code 5293.  Indeed, prior to October 23, 
1995, the record does not reveal a disability picture 
characterized by persistent pain demonstrated objectively.  
Rather, the evidence shows occasional episodes of complaints, 
often separated by several years.  Moreover, when such 
complaints did arise, the findings, when viewed as a whole, 
fail to rise to the level of moderate impairment necessary 
for assignment of the next-higher 20 percent rating under the 
version of Diagnostic Code 5293 then in existence.  

The Board has considered whether any alternate Diagnostic 
Codes could serve to afford the veteran a higher rating for 
the period prior to October 23, 1995.  One potential 
alternate Diagnostic Code is 5295, for lumbosacral strain.  
Under Diagnostic Code 5295, a 20 percent rating is where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  However, as such findings were not demonstrated in 
the record prior to October 23, 1995, that Code section 
cannot afford a higher rating.

The Board has also considered the possibility of a higher 
rating based upon limitation of lumbar motion.  To achieve a 
20 percent rating under Diagnostic Code 5292, the evidence 
must show moderate limitation of motion.  However, as 
evidenced by the October 1994 VA examination, the veteran's 
lumbar motion was only slightly impaired.  There are no other 
relevant Diagnostic Codes under which a higher rating could 
be assigned.  

In conclusion, then, the 10 percent evaluation assigned for 
the veteran's degenerative disc disease of the lumbosacral 
spine with lumbosacral strain prior to October 23, 1995, most 
accurately reflects his disability picture for that time 
period.  Thus, there is no basis for a rating in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
degenerative disc disease of the lumbosacral spine with 
lumbosacral strain has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Increased rating: DDD with lumbosacral strain, from 
October 23, 1995.

As of October 23, 1995, the veteran is assigned a 40 percent 
disability evaluation pursuant to Diagnostic Code 5293.  It 
is noted that, from October 23, 1995 onward, the Diagnostic 
criteria have undergone two revisions.  

The Board will first consider the law as it existed as of 
October 23, 1995.  At that time, Diagnostic Code 5293 
provides a 40 percent evaluation in the case of severe 
impairment manifested by recurring attacks, with intermittent 
relief.  The next-higher 60 percent evaluation is warranted 
for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 

The evidence of record does not demonstrate symptomatology 
commensurate with a 60 percent rating under Diagnostic Code 
5293 as it existed prior to September 23, 2002.  Instead of 
pronounced impairment, an October 1995 SSA examination 
revealed only mild to moderate tenderness with percussion of 
the lumbar spinous processes.  There was no evidence of 
paravertebral muscle spasm.  Spine curvature was normal and 
the veteran could stand on one leg at a time without 
difficulty.  Moreover, upon VA examination in July 1998, the 
veteran walked normally, without the use of any assistive 
devices.  No paraspinal muscle spasm was detected, and while 
there was low back tenderness, it was bearable to palpation.  
He could squat and walk on his toes and heels in a normal 
fashion.  Finally, upon VA examination in March 2001, the 
veteran was found to have a full range of motion. 

The Board acknowledges limitation of motion as demonstrated 
prior to September 23, 2002.  At that time, the veteran could 
only forward bend to 65 degrees.  He also had diminished 
straight leg raise to 70 degrees bilaterally in the supine 
position.  The Board also recognizes sensory deficits, 
notably decreased touch and pin prick over the lateral aspect 
of the left foot also shown at that time.  Additionally, VA 
examination in July 1998 again showed limited motion with 
pain.  Finally, the Board acknowledges the veteran's numerous 
complaints of severe back pain and it's affect on his ability 
to walk, stand or sit for prolonged periods, to lift more 
than 10 pounds, or to participate in activities such as 
bowling, dancing or riding a 4-wheeler.  However, the overall 
weight of the evidence, as described above, shows a 
disability picture that more closely approximates the 
veteran's presently assigned 40 percent rating under 
Diagnostic Code 5293.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time.  As such, the revised version of 
Diagnostic Code 5293 can not serve as a basis for an 
increased rating, and the highest possible rating based on 
incapacitating episodes remains at 40 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5295, concerning limitation of motion of 
the lumbar spine.  Here, a July 1998 VA examination contains 
range of motion findings which the Board finds to be 
representative of his low back condition since October 23, 
1995.  Those findings were as follows: flexion to 65 degrees, 
with pain at 65; extension to 30 degrees; right lateral 
flexion to 35 degrees; left lateral flexion to 30 degrees; 
and rotation to 40 degrees bilaterally.

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5290.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  As 
the veteran experienced decreased sensation of the feet, 
Diagnostic Code 8521, for the external popliteal nerve 
(common peroneal) appears to be the most relevant Code 
section for application. 

Diagnostic Code 8521 provides a 10 percent evaluation for 
mild incomplete paralysis.  A 20 percent rating is warranted 
where such incomplete paralysis is moderate.  Here however, 
the evidence demonstrates only mild sensory deficit.  Thus, 
his incomplete paralysis of the lower extremities appears to 
be mild, warranting a 10 percent rating under Diagnostic Code 
8521.  

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5290 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8521 for the neurologic manifestations.  Those two ratings 
must now be combined under 38 C.F.R. § 4.25.  (There are no 
other compensable service-connected disabilities).  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability) and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 30 percent is derived.  

Thus, the version of Diagnostic Code 5293 as revised 
effective September 23, 2002, does not afford an evaluation 
in excess of the 40 percent currently assigned for the period 
from October 23, 1995.  

Lastly, the Board must consider whether the most recent 
version of Diagnostic Code 5293, effective September 26, 
2003, afford a rating in excess of the presently assigned 40 
percent evaluation.  

Under the most recent version of Diagnostic Code 5293 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243), in 
order to achieve a rating in excess of 40 percent, the 
evidence must demonstrate ankylosis of the thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  Such is not the case here.  Moreover, while 
the revised version of Diagnostic Code 5293(to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243), also permits rating 
based on incapacitating episodes, as discussed above, no such 
episodes have been established.  Therefore, the most recent 
changes to Diagnostic Code 5293 (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243), do not serve as a basis for a 
rating in excess of 40 percent for the veteran's degenerative 
disc disease of the lumbosacral spine with lumbosacral 
strain.  

In conclusion, the present assignment of 40 percent under 
Diagnostic Code 5293 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243), from October 23, 1995, appropriately 
reflects the extent of disability associated with the 
veteran's degenerative disc disease of the lumbosacral spine 
with lumbosacral strain.  A higher rating is not justified 
under any version of that Code section, nor do any alternate 
Code sections afford the benefit sought on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Again, the evidence does not reflect marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with 
lumbosacral strain, prior to October 23, 1995, is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine with 
lumbosacral strain, from October 23, 1995, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



